The facts in this case, which are voluminous, are quite fully and accurately set out in the conclusion filed by the learned vice-chancellor, who heard the case. Our examination of the record and a consideration of the facts lead us to the same conclusion as that of the vice-chancellor, viz., the complainant's bill of complaint should be dismissed. The decree of the court of chancery is therefore affirmed and the bill of complaint dismissed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE GARDNER, VAN BUSKIRK, CLARK, McGLENNON, KAYS — 15.
 For reversal — None. *Page 698